 PPG INDUSTRIES, INC.477PPG Industries,Inc.'andUnited Glass and CeramicWorkers of North America and its Local UnionsNos. 2,3, 12, 13,14, 20;63, 168,180, 193, and474,AFL-CIO,2 Petitioners.Cases 6-AC-5 and6-UC-8December 16, 1969DECISION AND ORDERUpon petitions duly filed under Section 9(b) oftheNational Labor Relations Act, as amended, aconsolidated hearing was held before Richard H.Martin,HearingOfficer. All parties appeared at thehearingandweregivenfullopportunitytoparticipate therein.'On May 22,1968, the RegionalDirector for Region 6 issued an order transferringthe case to the National Labor Relations Board.The Companyand the Petitioner thereafter filedbriefs with the Board.'The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.'The Employer's name appears as amended at the hearing.'The Petitioners'names appear as amended at the hearing.They arejointly referred to herein as the Union or the Petitioner.'InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,General Teamsters Local 431 sought to interveneat the hearing based on the fact that it recently appeared on the ballot,alongwith the Petitioner herein,inan election involving Employer'sFresno,California,plantSeptember 26 and 27, 1967, after whichPetitioner was certified as bargaining representative.Local 431 submitted ashowing of interest,in the form of authorization cards, in support of itsmotion to intervene The motion was referred by the Regional Director tothe Board for final disposition.Since no question of representation existsand no determination of majority status could result,themotion tointervene is hereby denied.'Petitioner thereafter filed aMotion for Leave to File SupplementalBrief and enclosed a Supplemental Brief therewith.The motion is herebygranted and the Supplemental Brief is made a part of the record. AUpon the entire record, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.The Employer, a Pennsylvania corporation withitshome office in Pittsburgh, Pennsylvania, isengaged in the manufacture and sale of glass andglassproducts, paint, and chemicals; it operatesplants in various States of the United States. TheEmployer's manufacturing and sales operations areconducted through four separate and distinctdivisions: (1) Glass, (2) Fiber Glass, (3) Chemical,and (4) Coatings and Resins, each of which isheaded by a Vice President and General Managerwho in turn reports directly to the President andChief Operating Officer. The Glass Division is theone involved herein; it operates 16 manufacturingand fabricating plants throughout the United States,and at the time of the hearing a new float glassplantwasunderconstructionatMeadville,Pennsylvania, to begin production later in 1968.The Petitioner filed two petitions, one for unitclarification(Case 6-UC-8) and one for amendmentof certification (Case 6-AC-5). These petitions seekto combine into one bargaining unit, four of theUnion'sseparate existing bargaining units of the-Employer's employees.' Thus, the Petitioner seeks torequest for oral argument was filed by the Chamber of Commerce of theUnited States,and the Glass Bottle Blowers Association of the UnitedStates and Canada,AFL-CIO,requested permission to file a brief amicuscuriaeThese requests are hereby denied, as the record and the briefsadequately present the issues and the positionsof theparties.'The Glass Division plants and their representation status are as followsNote that in this tabulation the symbol(M) indicates that Petitionerrepresents these plants on multiplant basis,(S) that Petitioner representsthe plant on single-plant basis; and * that certain production employees arerepresented byWindow Glass CuttersLeague ofAmerica,AFL-CIO Inaddition,as indicated,two plants are represented by no union and two arerepresented by other unions.Works No. and LocationPrincipalProductUnion Representing3 - Creighton, Pa.TwindowMetal Edge-DoublePetitioner (M)Glazed Insulating Unit21 - Lincoln, Ill.Twin-Weld Double GlazedAmer. Flint GlassInsulating UnitWorkers, etc.25 - Greensburg, Pa.Fab. Auto Replacement GlassPetitioner (S)26 - Crestline, OhioFab. Auto and Spec. GlassNo union.27 - Tipton, Pa.Fab. Auto GlassNo unionI - Creighton, Pa.Plate,Specialty and AutoPetitioner (M)Glass4 - Ford City, Pa.Glass and Tempered GlassPetitioner (M)180 NLRB No. 58 478DECISIONSOF NATIONALLABOR RELATIONS BOARDadd the plants at Mt. Zion, Illinois,' Greensburg,Pennsylvania,7andFresno,California,'toitsnine-plantmultiplantunit.'Alternatively,thePetitioner seeks an election at thesingleplants todeterminethepreferenceoftheseemployeesconcerning their inclusion in the multiplant unit.The Employer seeks dismissal of the petitions,contending,inter alia,that the Board is withoutstatutory authority to amend or clarify herein, asthe Board's election processes cannot be used for anelection of this nature.For some years the Union has sought enlargementof the multiplant unit. The Employer has opposedthis.Among the reasons the Employer presentlygives are increased instability in bargaining becauseoftheUnion'sconstitutionalprovisionforunanimity of approval by a wage committee of theInternationalbeforeabargainingagreementbecomes valid, and the fact that adding three plantswould mean at least six additional committeemen. Italso contends that, as three of the four units hereinvolved have been certified by the Board, the BoardWorks No and LocationPrincipal ProductUnion Representing6 - Ford City, Pa.Glass, Optical andPetitioner(M)SpecialtyGlass7 - Cumberland,Md.Glass and FloatPetitioner(M)9 - Crystal City,MoGlass and FloatPetitioner(M)10 - Henryetta,Okla.Window GlassPetitioner (M)'I I - Mt Vernon,OhioWindow GlassPetitioner (M)'12 - Clarksburg,W. Va.WindowGlassPetitioner (M)*14 - Mt. Zion, III.Window Glass andPetitioner(S)Tempered Glass15 - Fresno,Calif.Window Glass andPetitioner(S)Tempered Glass19 - Kokomo,Ind.Architectural MetalsMetal Polishers,Buffers,Platers, etc.(This Kokomo plant appears to be one of two plants excluded from themultiplant unit of flat glass plants certified in 1939.See fin.8, below.)'The Mt.Zion unit is a single-plant unit described essentially as followsin the current contract(effective from August 31, 1966,toAugust 31,1969): all hourly paid production and maintenance employees at Mt. Zion,Illinois, excluding all salaried employees, guards, janitors,office clericalworkers,and supervisors. Petitionerwas certified as the bargainingrepresentative on July 30,1959, following a stipulated election.'The Greensburg unit is a single-plant unit described in the current laboragreement(effective fromMarch 23, 1966,toMarch 23,1969) as allhourlypaidproductionandmaintenance employees at Greensburg,Pennsylvania,excludingsalariedemployees,guards,professionaltechnicians,clerical workers,and supervisorsOn December 29, 1954, theEmployer recognized the Union at the Greensburg, Pennsylvania,plant,following a card check by two Company and two Union representatives.'On October5, 1967,the Board certified the Petitioner for the Fresno,California,plant after a stipulated election in a unit described in thecertification and current agreement(effectiveApril 26, 1968, to April 27,1971) as:allproduction and maintenance employees employed by theEmployer at its glass manufacturing and tempering unit, Fresno,California;excludingallotheremployees,includingqualitycontroltechnicians,laboratorytechnicians,officeclericals,plantclericals,storekeepers,storeroomattendants,hourlyratedactingforemen,professionals, guards,watchmen,and supervisors as definedin the Act.The Fresno contractwas enteredinto after the close of the hearingWehereby acceptand includein the record the stipulation of the parties that acopy thereofbe made partof the record and that during the negotiationstheUnion made no requestfor inclusionof the Fresno plant in themultiplant unit.Pursuantto that stipulation, the copy of the said contractis also herebyadmittedinto the record.'On January 13, 1939, the Boardcertified (10 NLRB I11) the Petitioneras the bargainingrepresentative of a multiplant unit of the production andmaintenanceemployees at the Employer's flat glassplants situated at MtVernon, Ohio, Clarksburg, West Virginia, Henryetta, Oklahoma, CrystalCity,Missouri,Creighton,Pennsylvania(two),andFordCity,Pennsylvania(two), excludingonly two plants of theflat glassdivision,located atElwood and Kokomo,Indiana,whose work had no similarity tothat donein other plantsof the division. The Cumberland, Maryland, plateglass plantwas addedto the multiplantunit by agreement of the Employerand PetitioneronNovember 8, 1959 This multiplantunit iscurrentlycovered by a labor agreement effective from February 16, 1966, toFebruary 16, 1969.The certificationand the contractsexclude window-glasscutterswhowere, and are,representedby the Window Glass Cutters League ofAmerica. PPG INDUSTRIES, INC.479shouldnotassisttheUnion in its efforts torepudiate such certifications.Inmultiplant contract negotiations in 1954, 1958,and 1962, the Union proposed various changes inthe recognition clause to include various plantsrepresentedsinglyaspartof the multiplantbargaining unit. A 1964 proposal sought to add theMt. Zion, Greensburg, and Crestline, Ohio, plants,Crestline being unrepresented.1° In 1965 the Unionagainsought its 1964 objective, this time byrequestingtheBoardtoamend its earliercertification in the multiplant unit." The RegionalDirector there denied the petition to amend themultiplant certification'by the addition of Mt. Zion,Greensburg and Crestline, noting, among otherfactors, that these three plants were all in existenceat the time the then current multiplant contract wasexecuted.During the multiplant negotiations of 1966, theUnion again requested the inclusion of Mt. Zion,Greensburg and Crestline,as well as the inclusion ofunrepresented plants at Tipton,Pennsylvania, andFresno, California."Since that time a single-plantunit has been certifiedby theBoard at Fresno,following a consent election,and the Employer andtheUnion have agreed to a single plant bargainingcontract extendingto April 27, 1971.Petitioner here is the same labor organizationinvolved inLibbev-Owens-Ford Glass Companv.13Itseeks similar relief for it would have the Boardcertify the four existing units-themultiplant unitof nine, and the three single plants it represents -as an enlarged multiplant unit, or conduct electionsat the single plants to determine the wishes of theseemployees on this question."Although Petitionerdoes not represent production and maintenance unitsat four other glass plants of this Employer, two ofwhich are represented by other unions' s and two ofwhich are unrepresented,iturges that the samedecisionshouldbereachedasinLibbev-Owens-Ford.It reasons that, although it didrepresent the employees of all the Libbey-OwensFord glass plants, one of the two single-plant unitspolled there might have voted against inclusion withthemultiplant unit so that the achievement of anemployerwideunitcouldnotresult.MemberZagoria, in his separate concurrence here, rejectsthis reasoning and would dismiss these petitions onthe ground that the multiplant unit here sought isnot one which the Board would find appropriate on"The Union hasbeen unsuccessful in establishing bargaining rights atCrestlinedespite four Board proceedings."Case 6-AC-2, not printed in NLRB volumes."Later in 1966,during negotiation of the current Mt Zion single-plantcontract,theUnion again requested that Mt. Zion be included in themultiplant unit,and struck when its request was refused.any basis except agreement of the parties. We agree.Thearrayofplantswhichourdissentingcolleagues would now be willing to merge based onemployee consent is not identifiableas anemployeradministrative division (as the original group of flatglassplantscertifiedin1939was),orasgeographically related, or as related by a history ofbargaining.Thesearetheacceptedbasesformultiplantunitswhichdonotconstituteemployerwide units.Ourdissentingcolleagueschargeuswithoverlooking a subtle problem of labor and economicrelationsinfavorofamechanicalapproach,suggesting that flexibility in applying the statute isrequired and that this Board not only may, butmust, examine unit effectiveness in a clarificationproceeding and be prepared to direct elections topollemployee sentiment in order to give theemployees'bargainingrepresentativeabroaderbargaining base." They view the Act's broad policyconsiderations as requiring this and question whatpossible policy of the Act a dismissal can serve.They speak of the extended history ofbargaining onamultiplantbasishavingbeenpunctuatedbybargaining requests for inclusion of the said plantsas well as by several strikes, and assume that addingplants to the unit is an assured panacea forindustrialstability.They ignore the Employer'scontention that the Union's bargaining structurepermits a single delegate toblockagreements duringbargaining negotiations;that the additional unitssought to be added to the multiplant unit willincrease the already large number of delegates by atleast sixmore; that failure to agree on problemsimportant only to a few plants prolonged the1958-59 strike; that a serious bargaining problemhas developed in the multiplant unit because of thecomplicated method of wage computation that hasevolvedattheolderplants,asshown by anindependentstudy authorized by both parties; thatthe addition of the three plants now sought, whichhave no such problem, may, because of the Union'sbargaining structure,draw threemore plants into astrikeunnecessarily,justassignificantage"169 NLRB No. 2, Members Fanning and Jenkins dissenting."In this case Petitioner,possibly because of our query in footnote 19 oftheLibbey-Owear-Forddissent as to why only the employees of the singleplantsshouldbepolled,introducedtestimonybysome of itsrepresentatives designed to show the desire of the multiplant unit to bejoined by the single plant units, and vice versa."One of these plants represented by another Union is at Kokomo,Indiana,and is not engaged in the manufacture of glass but ofarchitecturalmetals.Following the pattern of the Board's 1939certification,itwould appear that this plant,though in the glass division, isnot necessary to an all glass plant unit,employerwide, in which the Boardmight appropriately direct a representation election."The broad implications of this approach are a far cry from earlyamendment of certification cases following representation elections amongallemployees on single plant or regional bases.SeeChrysler Corporation.13NLRB 1303 and 17 NLRB 737, andWesternUnion TelegraphCompany,58 NLRB 1283 and 61 NLRB 110. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferencesbetweenolderandnewerplantcomplements and consequent divergence of wageand pension objectivesmay contribute, not tostability, but to increased unrest in bargaining."Great stress is laid by our dissenting colleagues onthe inequity of "freezing" the unit at the nine-plantlevel and leaving the employees at the three separateplants with little chance of being part of a largerunit unlessthe Employeriswilling." Assume for thesake of argument that the three plants now soughtwould,with the existing multiplant unit, add uptoacompatibleemployerwideunit,asinLibbev-Owens-Ford,aunitobjectivewhichamajority of this Board would encourage by unitelections in the now separate plant units. How underexistingBoard law could this enlarged group ofemployees later become "unfrozen" unit-wise? Asthings now stand, each of the separate plants maychange or reject its bargaining representative on asingle plant basis at appropriate cycles with respectto its collective-bargaining agreement. Fair playwould seem to require that those who bemoan a unitfreeze of employees and consequent separation ofemployees at some plants from their fellows at otherplants should also warn that the "freeze" deepenswith the addition of each plant. Mere "bigness" ofbargaining unit is not an unmitigated employeeblessing in the present state of Board law."The Board's responsibility under Section 9(b) toselect a unit which will assure to employees thefullest freedom in exercising the rights guaranteedby the Act we believe is nullified by the philosophyof our dissenting colleagues, who can see only theadvantagesofpermittingaselectedgroup ofemployees to enlarge this multiplant unit over theEmployer's objection.The nine-plant unit existsbecause the parties together have found it desirableto bargain on that basis presumably for mutuallyattractive reasons. They can expand it to a 12-plant"Thatdifferingwage objectives,including those based on age andentrenched methods of computing wages, are not considered"meaningfullabor relations considerations" by ourdissenting colleagues is surprising.Their concept of these as "insubstantialfactors" is as curiousas theirLlbbey-Owens-Fordcharacterization of bargaininghistoryand Employerobjection as merely "technical problems"."Our dissenting colleaguesimply that the Employerisinconsistent herewith its positionin 10 NLRB 1111 where it objectedto the initial Boarddivisionwide certification because employeesat the Crystal City plant werenot permitted to determinefor themselveswhether they wished to berepresented in a single plant unit, by a nonaffiliated association,as theyhad been.We see no inconsistency.Crystal Cityhad had a bargainingrepresentative other than this PetitionerTo urge that the wishes ofemployees be considered on a representation issue is basicto the Act"SeeGould-National Batteries.Inc.146 NLRB1138, and additionalGouldcases involvingseparately certifiedsingle-plant units not longmerged by contract into a multiplantgroup, at 146 NLRB 1142 and 150NLRB418 These decisions indicate that although the unlikelypossibilityof a stipulation to the appropriateness of a single-plantunitaftermultiplantmergermay move the Board to process a single-plantdecertification petition,a refusal by employees of one plant to participatein a multiplant strike(directedchiefly toforcing the Employer to agree toa single national unit)will not movethe Board to permit the employees anopportunity to reject their bargaining representative and thus removethemselves from multiplant bargainingunit through negotiations which are addressed to theneedsofbothpartiesandrealitiesof theirrelationship.They have not yet resolved the issuesstanding as an obstacle to such agreement, and theUnion is seeking to have the Board intervene on itsside.This, in light of all the circumstances of thiscase,we decline to do.Contrary to our dissenting colleagues' assertion,we are not holding that a merger of separatebargaining units can only occur with the consent ofthe employer.We believe, however, that when thenormaltestsofadministrativecoherence,geographicalcohesiveness,bargaininghistoryormutual consent are not met, there must be someshowing that, nevertheless, the single plant unitsbelong in the overall unit by virtue of such factorsas common terms and conditions of employment,substantial uniformity of wage systems and fringebenefits,substantialintegrationofoperations,interchange of employees across unit lines and thelike. Such a showing has not been made in this case.There is no interchange across unit lines and nointerunitseniority.Wage systems are markedlydifferent.Local plantmanagershave substantialauthorityover labor relations at their plantsincluding authority to enter into local agreementsgoverningseniorityand job security. They haveauthority to settle grievances.On the basis of the foregoing, we find that therecord affords an inadequate basis for a finding thatthe existing units have been merged into a singleoverall unit.Our colleagues apparently agree with us for theyare unwilling forthrightly to clarify the unit on thegrounds that the proposed unit satisfies the Board'snormal unit tests. Instead, they would conduct aplebiscite amongst the employees in the single-plantunits to find out whether those employees wish tohave their units merged.We fail to see how theemployees' desires in this regard can overcome thelack of evidentiary support for the unit requested,20butassumingneverthelessthatanemployeeplebiscite can replace objective evidence, it seems tous that the question should be submitted to all theemployees involved, not merely to those in thesingle-plant units.We have heretofore set forth the reasons webelieve the Board is without statutory authority toconduct such a plebiscite," and we adhere to thoseviews.Our "informed discretion"- to use thewords of the Supreme Court in thePackardcase(330 U.S. 485, 491) - tells us that in circumstancessuch as these the Board should not gamble on"We note that the DistrictofColumbia Court of Appeals viewstestimony concerning employee wishes"withrespect to the formation of abargaining unit" as "a precariousbasis for fact-finding"SeeRetail.Wholesale and DepartmentStoreUnion vN L R B.385 F 2d 301(C A.D C.)"Libbey-Owens-Ford,169 NLRB No2,Members Fanning and Jenkinsdissenting. PPG INDUSTRIES, INC.stabilityof bargaining by delegating to employeechoice the enlargement of the multiplant unit.Contrived though this unit may seem as it nowexists,itrepresents a consensus of the bargainingrepresentativeandtheemployer.22Voluntaryagreementsof this sort add up to a history ofbargaining.They tend to insure stability inbargaining. In the Board's view they enjoy the samestatus as multiplant units based on geography oradministrative considerations.We, of course, are aware that the Court ofAppeals for the District of Columbia, in a dividedopinion, dissolved the District Court's injunctionarising out ofLibbey-Owens-Ford,thus permittingthat election to be held.13 In so doing,however, theCourtspecificallyrefrainedfrominterpretingSection 9(b) of the Act as conferring authority ontheBoard to use its election procedures to mergeunits in the absence of a question concerningrepresentation. It found simply that judicial reviewof representation petitions is very limited, and thatthe action of the Board majority was not plainlybeyond the bounds of the Act, or clearly in defianceof it. 2' The instant case, we suggest, is patently lesspersuasiveonthefacts,thanwasLibbev-Owens- Fordthough equally lacking in whatwe view as the requisite statutory authority for thissort of election. Accordingly, we shall dismiss thepetitions.ORDERIt is hereby ordered that the petitions herein be,and they herebyare, dismissed.MEMBER ZAGORIA,concurring:While I agree that the petitions herein should bedismissed, I do not agree with the rational uponwhichmy colleagues,Members Fanning andJenkins,reach the same conclusion. Rather, I findthis case distinguishable fromLibbey-Owens-FordGlassCompany, supra,inwhich I joined indirecting elections to aid in determining the unitplacement of the two plants which had beenseparatelyrepresented.Inthatproceeding theultimateunitsoughtby thePetitionerwasemployerwideand,assuch,was presumptivelyappropriate.In the present situation,the unit soughtcomprisesonlypartoftheEmployer'sglassoperations and in no event could it extend to theentiretyofsuch operations.Accordingly, inmyview, the unit sought herein is not one which theBoard would find appropriate on any basis except"We note that inLibbey-Owens-Fordour dissenting colleagues termedthe multiplant unit "appropriate"because agreed to by the parties."McCulloch v. Libbey-Owens-Ford GlassCo..403 F.2d 916(C.A D.C.)."Unquestionably the Supreme Court in its various pronouncements onthe Board's power to define units has emphasized wide discretion. To ourknowledge the Court has not suggested that the exercise of such discretionincludes the authority to delegate it to employees when they are notchoosing a bargaining representative.481the agreement of the parties. I therefore concludethat there is no reason for conducting the polls andconcur in the dismissal of the petitions in the instantproceeding.CHAIRMANMCCULLOCH and MEMBER BROWN,dissenting:We would direct elections among the employeesinthethreeseparatelyrepresentedplantstodetermine whether they wish to be represented forpurposes of collective bargaining on a multiplantbasis;and, if they register this choice by secretballot,we would clarify the unit to reflect theirwishes.The instant case arises in the same industry,involves the same petitioner, and presents essentiallythe same issues of fact and law which the Boardconsidered recently inLibby-Owens-Ford. supra.That decision explicates the Board's rationale forconcluding that there is statutory authority,25 if notthe duty, to direct such a poll. For the same reasonswe conclude that it is appropriate to do so here.With all respect to our colleagues who nowconstitute a majority, our disagreement with themstems from our evaluation of the facts, the language,legislativehistoryand policy imperatives of thestatute,aswellasrelevantBoard and courtprecedents.HISTORY OF BARGAININGSince 1934 the Employer and the Petitioner haveengaged in multiplant bargaining for production andmaintenance employees in the Employer's glassdivision. In 1939 the Board first certified Petitioneras the bargainingagent for employees in a unit ofsevenplantsinthisdivision26locatedinPennsylvania, Ohio,West Virginia, Oklahoma, andMissouri.Thereafter, in 1947 thepartiesagreedvoluntarily to add a new plant in Creighton,Pennsylvania, to their multiplant unit, and in 1956the parties similarly agreed voluntarily to add a newplant in Cumberland, Maryland, to that unit; inneither instance were the employees of these twoplants permitted to indicate by secret ballot whetheror not they wished to join the multiplant unit. Thus,the presentmultiplant unit consists of 9 widelyseparated plants. Three others in Mt. Zion, Illinois,inGreensburg,Pennsylvania,and in Fresno,California, are now represented by Petitioner on asingle plant basis; bargaining rights in these plantswereobtainedinone instance by voluntaryrecognitionand in two instances by Boardcertification."InMcCulloch v. Libbey-Owens-FordGlassCo. 403 F.2d 916(C.A.D.C.),cert. denied393 U.S. 1016, the Courtof Appeals reversed theDistrictCourt'srestraintagainst the conduct of self-determinationelections,holding that the conduct of such elections violated neither"clear,specific and mandatory provisions of theAct" nor theconstitutional rightsof any party"SeePittsburgh Plate GlassCompany v N L R. B.,313 U.S 146. In1939 this Employer,who in the instantcase objectsto self-determination 482DECISIONSOF NATIONALLABOR RELATIONS BOARDThere are four remaining plants in this 16-plantdivision;twoareunrepresented,and two arerepresentedby otherlabor organizations.COMMUNITY OF INTERESTThe three plants which Petitioner presentlyrepresents in separate units share nearly all thecommon interests with the nine plants in themultiplant unit which those plants share with eachother.:'Theyhave the same bargaining agent. Laborrelations policies for the entire glass division arecentrally formulated. The Employer's director oflabor relations participates in negotiations for boththemultiplantand the single plant units. Themanager of each plant in the division has aconsiderable measure of personnel autonomy. Thereisa limited history of transfer and interchange ofemployeesbetweenthemultiplantandthesingle-plant units, although this factor appears to beprimarilyaconsequenceofthegeographicalseparation of the various plants.There is substantialintegration and interdependency of all plants in thedivision for production purposes. For example, theMt. Zion and Fresno plants make window glass andtempered glass, the very same products which aremanufactured in several plants in the multiplantunit.Each plant in the division has separateseniority rosters, as well as separate health,pensionand vacation programs.A single life insuranceprogramappliestoallplants.The lines ofsupervision in the division are related to individualplant production differences;thus, supervisory linesapparentlyoverlap,ratherthanfollow,thebargaining units.The distances between plants in themultiplant unit and the single-plant units are notand never have been a basis for unit cohesiveness.For example, the Henryetta, Oklahoma, plant,which has been part of the multiplant unit since1934, is over a thousand miles from the four plantsin that unit which are located in Pennsylvania, buttheGreensburg,Pennsylvania,plant, a single-plantunit,isless than 100 miles from the four otherPennsylvania plants which are in the multiplant unit.elections for employees in single plant units, objected to the Board's initialmultiplant certification on the ground that the employees of theCrystalCity,Missouri, plant were not permitted to determine for themselveswhether they wished to be represented in a single-plant unit.PittsburghPlate Glass Company,10 NLRB 1111."A careful reading of the Employer's 55-page brief reveals only twofactors which,in the Employer's judgment,show that the employees in themultiplant unit have a community of interest separate and apart from theemployees in the three single-plant units.First,seven of the nine plants in the multiplant unit have incentivewages,but neither the Cumberland plant nor some operations of theCrystal Cityplant has incentive wages The three single plant units - likethe Cumberland plant and some operations of the Crystal City plant -have nonincentive wages.This argument by the Employer proves toomuch; it proves that all the plants in the multiplant unit do not even have acommon wage system which might distinguish them from the single plantunits. -Second,the Employer points out that in the"older" multiplant units theaverage age of employees is 50 years,while in the three separate plantunits the average age of employees is under 30 years The Employer doesIMPACT OF THIS DECISIONON COLLECTIVEBARGAININGOver the years Petitioner has unsuccessfullysought on many occasions,incollective bargainingand on the picket line, to persuade the Employer topermit the single plant units to join the multiplantunit.TheEmployerhasconsistentlyrefused,although,when it suited its purpose, the Employeragreed to add the second Creighton, Pennsylvania,plant in 1947 and the Cumberland, Maryland, plantin 1956 to the multiplant unit.This unit controversy has been the source ofcontinuing and sharp labor relations tension. In1966 there was a 2-month strike at the Mt. Zionplant in which the Employer's refusal to add thatplant to the multiplant unit was a primary issue. In1958 a strike at the Greensburg plant similarlyinvolved the Employer's opposition to adding it tothemultiplant unit.Witness after witness in thisproceeding testified that the employees in both themultiplantunitand the single-plant units haverepeatedly expressed their wish to join their units forbargaining,and there is no contrary evidence beforeus.In these circumstanceswhich,we reiterate, arenotmeaningfullydistinguishablefromLibbey-Owens-Ford,our colleagues in the majoritywould dismiss the instant election petitions. Theywould leave the employees in the single-plant unitsseparatedfrom their fellow employees in themultiplant unit with no recourse under theAct. Thismeans, as a practical matter, that the compositionof this unit would depend entirely upon the will oftheEmployer,forthemajorityineffectacknowledges that the Employer may agree orrefuse to agree to the broader unit for any reason,or for no reason at all, despite the wishes of theaffected employees.Itisa curiosity of this case that neither theUnion-Petitioner,northeEmployer,norourcolleaguesin the majority have adverted to whatsurelymust be the underlying issue:Whether theemployees in the single plant units may combinewith employees in the multiplant unit in order toimprove their collective-bargaining position with theEmployer. It is not for mere fraternal reasons thatthe Petitioner seeks this joinder, nor is it for anyapparentreasonconcerningproductionoradministrationthat the Employer opposes it. TheUnion's obvious desire to enhance its bargainingposition is not an independent,valid reason to grantnot advise us of the average age for all employees in the multiplant unit. Inany event the Board has never based bargaining unit determinations uponthe average ages of employees and, in our judgment,may not do soconsonant either with this Act or with other federal statutes.The Employer's sole reliance upon these two factors as evidence of theseparate community of interests between the multiplant employees and thesingle-plantunitemployees is convincing that the multiplant andsingle-plant employees are separated less by meaningful labor relationsconsiderations than by history and their employer's preferences as to theirunit placement. PPG INDUSTRIES, INC.483its election requests, nor is the Employer's obviousdesire to prevent any such enhancement of itsemployees' bargaining position an independent, validreason to deny those requests. Our judgment mustbe guided solely by the words and policies of thestatute.One preeminent policy of this statute is:to eliminate the causes of certain substantialobstructions to the free flow of commerce. . . byencouragingthepracticeand procedure ofcollectivebargainingandbyprotectingtheexercisebyworkersoffullfreedomofassociation,self-organization,and designation ofrepresentatives of their own choosing, for thepurpose of negotiating the terms and conditions oftheir employeement . . . . [Section 1(b). Emphasissupplied.]The statute is not neutral on the question of thedesirability of collectivebargaining.Itdirects us toencourage, not discourage, collective bargaining, anditdirects us to do so by "protecting the exercise byworkers offullfreedom of association." In makingunit decisions for purposes of collective bargaining,therefore, the Board must, we believe, implementthebasicpoliciesofCongress to help makecollective-bargaining work.And this means, in thecontext of this case, that the Board may, and indeedmust,examinewhether its unit determinationencouragesordiscourageseffectivecollectivebargaining.Our colleagues treat the unit issue inthis case as though it were a mechanical exercisewhich is governed by formal rules of symmetry,rather than a subtle question of labor and economicrelations.SECTION 9(B) AND EMPLOYEE FREE CHOICEInitszealtoavoid theLibbey-Owens-Fordprecedent, the Employer argues for a wholly newinterpretation of Section 9(b) which would compelreversal of literally hundreds of unit decisions madeduring the entire 33 years of the statute's history.Section 9(b) authorizes the Board to decide that anappropriate unit"shall be the employer unit, craftunit,plantunit,orsubdivision thereof."TheEmployer now asserts that the words "subdivisionthereof"modifyonlythewords immediatelypreceding them, i.e. "plant unit," not the words"employer unit."Under this interpretation ofSection 9(b), multiplant, multistore, multioffice, andall other units, which are less than employerwide butmore than plantwide,would be inappropriate, aswouldadministrative and supervisory division unitsandmetropolitan and state units.We reject thiswhollyunsupported interpretation of the literallanguage of Section 9(b) for the reason that Section9(b) has long and authoritatively been interpreted tomean that a "subdivision"of an"employer unit"can be appropriate for collectivebargaining.38"N.L R Bv.Hearst Publications,322 U.S. 111, 133-135;PittsburghSection 9(b) affirmatively commands the Board to"decide in each case" the appropriateness of the unit"in order to assure to employees the fullest freedomin exercising the rights guaranteed by this Act." ButCongress' emphasis on the paramount interest ofemployees is scarcely considered in the architectonicdecision of our colleagues. Ironically, in the verylitigationwhich led to the initial certification of themultiplant unit with this Employer nearly 30 yearsago, the Supreme Court said:Naturally the wishes of employees are a factorin a Board conclusion upon a unit. They are to beweighed with the similarity of working duties andconditions, the character of the various plants andtheanticipatedeffectivenessof the unit inmaintaining industrial peace through collectivebargaining. 29Ironycompounded, in another leading caseinvolving this Employer, this Petitioner and thismultiplant unit, wherein both parties stressed theirlong history of multiplant bargaining, the Court ofAppeals for the Fourth Circuit in 1959 said:As amended Sec. 9(b) does not strip the Boardof its original power and duty to decide in eachcase what bargaining unit is most appropriate toassure tothe employees the fullest freedom incollective bargaining . . . . In effect it frees theBoard from the domination of its past decisionsand directs it to reexamine each case on its meritsand leaves it free to select that unit which itdeems best suited to accomplish the statutorypurposes ....The Board . . . had been set up by Congress asan independent body presumed to possess theexpert knowledge and wisdom in the field superiorto that of the courts or of Congress or of theactiveparticipants in the industrial world andtherefore better fitted than anyone else to decidewhat would best serve the working man in hiseffort to bargain collectively with his employer,andwhat would best serve the interest of thecountry as a whole.30In applying these principles of the statute and ofauthoritative interpretations, a number of questionsmust be answered:What factors distinguish thethree single-plant units from the nine plants in themultiplant unit?What policy of the law leads ourcolleagues to approve any agreement which theEmployer and the Union might make to add thesingleplants to the multiplant unit without theconsent of the employees, while disapproving asecret ballot election in which the employees woulddecide for themselves?What interest of collectivebargainingisservedby freezing the status ofemployees in the single-plant units?The Employerinthisproceeding,therecordshows, has grown substantially in recent decades.PlateGlass Co v. N.L R B,313 U.S 146, 164-165."Pittsburgh PlateGlassCompany v. N.L.R.B.,313 U S. 146, 156."N L R.B.v.Pittsburgh Plate GlassCompany.270 F.2d 167, 172-173(C.A. 4). 484DECISIONSOF NATIONALLABOR RELATIONS BOARDNew plants and new employees have been added asthemarket demand for the Employer's products hasincreased.The recently established PPG plants inthe glass division do not operate in rigid isolationfrom the other plants in this division; they aredirectedby the same divisional and enterprisemanagement and are part of the same dynamicbusinessorganization.Why, therefore,must theemployees of recently established plants - not tospeak of future employees of future plants - berigidlyisolatedforever (or at their employer'spleasure)fromotheremployees in the samedivision?Why must the employees of an expanding,national enterprise be denied the opportunity toexpand the foundation of their self-organizationalinterests in some corresponding proportion to theiremployer's growth?Why must these employees notbe permitted to choose to concert their action withthat of fellow-employees making the same productsand represented by the same union, each of whichgroups might otherwise tend to undermine the otherintheeventofabargainingbreakdown andstoppage resulting from a lawful strike or lockout?"Our colleagues in the majority have only oneanswer: The addition of the three single-plant unitsto the multiplant unit, if that is the employees'choice, they suggest, would create an inappropriateor contrived unit. By this they mean that a 12-plantunitwouldnotconformtoanyexistingadministrative unit of the Employer's operation, norwould it be based on geographic contiguity.Although they state that the present nine-plant unitmay seem contrived, they add that it is sanctionedby the agreement of the parties. In effect theyacknowledge that this requested 12-plant unit wouldalso suffer no disability if its appropriateness wereagreed to by the Employer rather than determinedby the Board.It is true that a 12-plant unit would not conformto any existing administrative unit of the Employer.But where does the statute sanctify or even mentionadministrativeunitsor,forthatmatter,geographically based units? The Supreme Court haslong held that, with respect to units, "no absoluterule of law is laid down by statute, and none shouldbe by decision. It involves of necessity a largemeasure of informed discretion . . . ."32 And this.Board has long held that the interests of employeesand the policies of the law will not always be bestservedby limiting unit determinations to thosewhichare"optimal,""basicallyappropriate,""presumptivelyappropriate,"or"most"appropriate." These are not words of the statute."We previously adverted to thecontinuing labor relations tension andthe strikes that havebeen byproducts of the unit controversy. We do notassert,as our colleagues suggest,that giving the employees a choice tomerge theseparate units into a multiplant unit is "an assuredpanacea forindustrial peace."But we do point out that it would remove one of thesources of industrialconflictbetween the parties in the past."Packard Motor Car Co v. N L R B.330 U.S. 485, 491."Allied Stores of New York. Inc,150 NLRB 799, 803 SeeRetail.Multiplant units which are neither employerwideinscope nor based on strict administrative orgeographic lines are of course quite common inAmerican industry. (See, e.g.,GeneralMotorsCorp.,151NLRB 156;Associated Transport, Inc.,130 NLRB 167.) Yet Members Fanning and Jenkinsurge us to disregard all such experience, includingthe immediate multiplant experience of the partiesto thiscase,for the reason that, they contend, sucha multiplant unit voluntarily established "tend(s) toinsure stability of bargaining" whereas such a unitestablishedby the Board creates a "gamble onstability."Are our colleagues correct in theirassertionthatamultiplantunitestablishedasappropriateby the Board is risky, while avoluntarily established unit of the same plants tendsto insure stability? Our colleagues suggest not theslightest evidence to support their theory, and wedoubt that such evidence exists. Indeed, if theirtheory were correct, it would cast a reflection onCongress'wisdom in conferring authority on theBoard to make unit determinations over theobjection of any party.The views expressed by our colleagues in themajority are not suitably addressed to the questionpresented by this case; they are instead addressed toa case in which a labor organization seeks anelectioninorder to establish bargaining rightsinitiallyon a multiplant basis. In this case, incontrast,thisEmployer already recognizes thisUnion as the exclusive bargaining agent for eachand every one of the employees involved. Therefore,the only question here is whether the Employer'sand the Union's present obligation to bargain forthe employees in these 12 plants must forever befrozen in 4 separate units or whether, if theemployeesin the singleplant units choose by secretballot, the presentbargainingobligation should beperformedon a singleunitbasis.There is noindication in the extensive legislative history of theAct and its amendments to suggest that Congressintended so to freeze the performance ofexistingbargainingobligations,despite the wishes of theaffected employees.The decision of Members Fanning and Jenkinsadmonishesthatunit"bigness"isnotan"unmitigatedblessing."Big unitsmay not be anunmixedblessing,butneitherthestatutenorexperience has sanctified small, isolated units - theview implicit in our colleagues' decision.Our colleagues also seek refuge in the argumentthat Congress has delegated to the Board alone theauthority to make unit determinations. Hence, theymaintain,permitting employees to choose betweenmembershipin a singleplant or a multiplant unit isan unauthorizedassignmentof the Board's statutorypower to employees. This argument misconceivesthe purpose of a self-determination election, which isa flexible and democratic mechanism of the law toWholesale and DepartmentStoreUnion v.N L R B,389 F.2d 301(C.A.D C ) PPG INDUSTRIES, INC.485permit employees to choose between membership inone bargaining unit or another,either of which intheBoard'sjudgmentisappropriate for collectivebargaining.For example,thecraftseveranceelection--theclassicexampleofaself-determinationelectionpermitsskilledcraftsmen to choose between membership in a largerproduction and maintenance unit or in a smallercraft unit.It has not been suggested until today thatsuch self-determination elections illegally delegatethe Board's statutory powers to employees. On thecontrary,as the Board said inLibbey-Owens-Ford,supra:The Board has long given some weight toemployee expressions of preference determinedthrough the election procedure,as illustrated bywhat have come to be known asGlobeorself-determination elections.Such elections areuniformlyconductedamongthedisputedemployeesandhavereceivedconsistentacceptance notwithstanding that nowhere in thestatutearetheymentionedorspecificallyauthorized,exceptfortheSection9(b)requirement,adopted in 1947, that the Boardutilizeitspreviously existing self-determinationelection procedure in certain situations involvingprofessionalandcraftemployees.Far fromdisapproving this use of employee preference as afactorand the means adopted to ascertain it,theserequirementsindicateCongressionalapproval thereof.The decision of Member Zagoria,withwhichMembers Fanning and Jenkins agree, bespeaks an"all or nothing at all" approach.Member Zagoria,who joined the majority inLibbey-Owens-Ford,distinguishes that case on the single ground thatthere "the ultimate unit sought by the petitioner wasemployerwide and, as such,was presumptivelyappropriate,"whereashere"theunitsoughtcomprisesonlypartoftheEmployer'sglassoperations and in no event could it extend to theentiretyofsuchoperations."YetLibbey-Owens-Fordobviouslycontemplatedthepossibilitythat one orboth of thetwo plants inwhichtheself-determinationelectionswereconducted might vote against joining the multiplantunit.Here,it is true,the choice of employees in thethreeseparately represented plants to join themultiplant unit would not result in a divisionwideunit. It would,however,result in a unit consisting ofall employees performing the same kind of work forthisEmployerwhohavehistoricallybeenrepresentedby the same bargaining agent. Thiscommon labor relations history-stretching backto 1934 -isa factor which is entitled to muchweight.Ithas created a community of interest asmeaningful as any and more meaningful than mostothertraditionalunitcriteria.Not even theEmployercontendsinthiscasethatanyadministrative or production problems would resultfrom a 12-plant unit.Inviewofthepresentmajority'srecentdetermination inTranscontinental Bus System,178NLRB No. 110, to dismiss a petition which soughtan employerwide unit largely because of a history ofbargaining in smaller administrative division-typeunits,one is tempted to ask whether the majority'sobjectiontotheproposedself-determinationelections in this case is truly an objection to the"appropriateness"of the unit which might therebybe created or more simply an objection toanyunitexpansionoveranemployer'sobjections-regardlessof"appropriateness"intermsoftraditional unit criteria.In other words,has not themajoritysolo vocein fact promulgated a rather newand most exceptional unit policy?-viz,separate,appropriate bargaining units may not be expandedor combined into a single,equally appropriatebargaining unit over an employer'sobjections, nomatter the wishes of the employees.It is equallyplain to us that neither the words of Section 9 northe policiesof the Actlend any support to this kindof employer veto over units.On the contrary, untiltoday we had supposed that the statute'smandatewas that units should be formulated "in order toassureto employeesthe fullest freedom in exercisingthe rights guaranteed by this Act."It is our conviction that today'sdecision violatesthe policies and the spirit of the statute,ifnot itsprecise words.Wide variations in the forms of employeeself-organization and the complexities of modernindustrial organizationmake difficult the use ofinflexible rules as the test of an appropriate unit.Congress was informed of the need for flexibilityinshaping the unit to the particular case andaccordingly gave the Board wide discretion in thematter."Forthesereasonswewoulddirectself-determination elections in the three single-plantunits."N L R.B v Hearst Publications,322 U S. 111, 134